257 F.3d 1082 (9th Cir. 2001)
MARK V. SCHEEHLE, PLAINTIFF-APPELLANT,v.JUSTICES OF THE SUPREME COURT OF THE STATE OF ARIZONA STANLEY G. FELDMAN, CHARLES E. JONES, FREDERICK J. MARTONE, RUTH A. MCGREGOR, AND THOMAS A. ZLAKET; JUDGES OF THE SUPERIOR COURT OF THE STATE OF OPINION ARIZONA,IN AND FOR THE COUNTY OF MARICOPA: MICHAEL R. MCVEY, ROBERT D. MYERS, JONATHAN H. SCHWARTZ, AND CHRISTOPHER M. SKELLY, DEFENDANTS-APPELLEES.
No. 00-15457
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted June 4, 2001--San Francisco, CaliforniaFiled July 26, 2001

1
NOTE: THIS OPINION HAS BEEN WITHDRAWN. SEE NEW OPINION AT 269 F.3d 1127.